Exhibit 99.1 Kinross Gold Corporation 1.75% Convertible Notes due 2028 Purchase Agreement January 23, 2008 Merrill Lynch, Pierce, Fenner & Smith Incorporated UBS Securities LLC As the Representative of the several Purchasers c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated 4 World Financial Center New York, New York 10080 Ladies and Gentlemen: Kinross Gold Corporation, a corporation existing under the laws of the Province of Ontario (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), UBS Securities LLC (“UBS”, and together with Merrill Lynch, the “Representatives”) and each of the other Purchasers named in Schedule A hereto (collectively, the “Purchasers”) an aggregate of $420,000,000 principal amount of its 1.75% Senior Convertible Notes due 2028, convertible into common shares (the “Common Shares”), of the Company (the “Firm Notes”) and, at the option of the Purchasers, up to an aggregate of $40,000,000 principal amount of additional 1.75% Senior Convertible Notes due 2028 (the “Optional Notes”, and the Firm Notes and the Optional Notes that the Purchasers elect to purchase pursuant to Section2 hereof being collectively called the “Securities”). 1.The Company represents and warrants to, and agrees with, as of the date hereof, each of the Purchasers that: (a)A preliminary offering memorandum, dated January 23, 2008 (the “Preliminary Offering Memorandum”) and an offering memorandum (including, with respect to sales in Canada, a “wrapper” containing information specific to a private offering of securities in Canada), dated January23, 2008 (the “Offering Memorandum”), have been prepared in connection with the offering of the Securities.The Preliminary Offering Memorandum, as amended and supplemented immediately prior to the Applicable Time (as defined in Section 1(b) hereof), is hereinafter referred to as the “Pricing Memorandum”.Any reference to the Preliminary Offering Memorandum, the Pricing Memorandum or the Offering Memorandum shall be deemed to refer to and include the Company’s most recent Annual Report on Form 40-F and the documents listed on ScheduleB(i) hereto, each as filed or furnished with the Securities and Exchange Commission (the “Commission”) pursuant to Section13(a), 13(c) or 15(d) of theUnited States Securities Exchange Act of 1934, as amended (the “Exchange Act”) on or prior to the date of the Preliminary Offering Memorandum or the Offering Memorandum, as the case may be, and any reference to the Preliminary Offering Memorandum or the Offering Memorandum, as the case may be, as amended or supplemented, as of any specified date, shall be deemed to include (i) any documents filed (but not any documents furnished and not filed) with the Commission pursuant to Section13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of the Preliminary Offering Memorandum or the Offering Memorandum, as the case may be, and prior to such specified date and (ii)any Additional Issuer Information (as defined in Section5(d) hereof) furnished by the Company prior to the completion of the distribution of the Securities; and all documents filed under the Exchange Act and so deemed to be included in the Preliminary Offering Memorandum or the Offering Memorandum, as the case may be, or any amendment or supplement thereto are hereinafter called the “Exchange Act Reports”.Each of the Preliminary Offering Memorandum, the Offering Memorandum and any amendments or supplements thereto and the Exchange Act Reports did not and will not, as of their respective dates, contain an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; and any further documents so filed and incorporated by reference in the Offering Memorandum or any further amendment or supplement thereto, when such documents become effective or are filed with the Commission, as the case may be, will conform in all material respects to the requirements of the United States Securities Act of 1933, as amended (the “Act”) or the Exchange Act, as applicable, and the rules and regulations of the Commission thereunder and will not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided, however, that this representation and warranty shall not apply to any statements or omissions made in reliance upon and in conformity with information furnished in writing to the Company by a Purchaser through the Representatives expressly for use therein; (b) For the purposes of this Agreement, the “Applicable Time” is 7 a.m. (Eastern time) on January 24, 2008; the Pricing Memorandum as supplemented by the information set forth in ScheduleB(ii) hereto, taken together (collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did not include any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; and each Company Supplemental Disclosure Document (as defined in Section6(a) hereof) listed on ScheduleB(iii) hereto does not conflict with the information contained in the Pricing Memorandum or the Offering Memorandum and each such Company Supplemental Disclosure Document, as supplemented by and taken together with the Pricing Disclosure Package as of the Applicable Time, did not include any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that this representation and warranty shall not apply to statements or omissions made in a Company Supplemental Disclosure Document in reliance upon and in conformity with information furnished in writing to the Company by a Purchaser through the Representatives expressly for use therein; (c) Neither the Company nor any of its subsidiaries has sustained since the date of the latest audited financial statements included or incorporated by reference in the Pricing Disclosure Package any material loss or interference with its business from fire, explosion, flood or other calamity, whether or not covered by insurance, or from any labor dispute or court or governmental action, order or decree, otherwise than as set forth or contemplated in the Pricing Disclosure Package, except for losses or interferences that would not, individually or in the aggregate, have a material adverse effect on the general affairs, management, financial position, shareholders’ equity or results of operations of the Company and its subsidiaries considered as one enterprise (a “Material Adverse Effect”); and, since the respective dates as of which information is given in the Pricing Disclosure Package, there has not been any change in the share capital (other than pursuant to any employee benefit plan of the Company) or increase in long-term debt of the Company or any of its subsidiaries or any other change that would have a Material Adverse Effect or any development involving a prospective change that, to the best of the Company’s knowledge, would reasonably be expected to have a Material Adverse Effect, otherwise than as set forth or contemplated in the Pricing Disclosure Package; 2 (d)The Company has been duly amalgamated and is validly existing as a corporation in good standing under the laws of the Province of Ontario, with power and authority (corporate and other) to own, lease and operate its properties and conduct its business as described in the Pricing Disclosure Package and the Offering Memorandum, and is duly qualified as a foreign corporation for the transaction of business and is in good standing under the laws of each other jurisdiction in which it owns or leases properties or conducts any business so as to require such qualification, except where the failure to be so qualified would not have a Material Adverse Effect; (e)The Company has an authorized capitalization as set forth in the Pricing Disclosure Package and the Offering Memorandum and all of the issued shares in the capital of the Company have been duly and validly authorized and issued and are fully paid and non-assessable; the Common Shares initially issuable upon conversion of the Securities have been duly authorized and, when issued and delivered in accordance with the provisions of the Securities and the Indenture referred to below, will be validly issued, fully paid and non-assessable and will conform to the description of the Common Shares contained in the Pricing Disclosure Package and the Offering Memorandum; and the issuance of the Common Shares upon conversion will not be subject to the preemptive or other similar rights of any security holder of the Company; (f) Each of the “significant subsidiaries” of the Company (as defined in Rule 1-02 of Regulation S-X under the Act) (each a “Significant Subsidiary” and, together, the “Significant Subsidiaries”) has been duly organized and is validly existing as a corporation in good standing under the laws of the jurisdiction of its incorporation (to the extent that such a concept exists under the local law of such jurisdiction), with power and authority (corporate and other) to own, lease and operate its properties and to conduct its business as described in the Pricing Disclosure Package and the Offering Memorandum, is duly qualified as a foreign corporation to transact business and is in good standing in each jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business and, except as otherwise disclosed in the Pricing Disclosure Package and the Offering Memorandum, all of the issued and outstanding capital stock of each Significant Subsidiary has been duly authorized and validly issued, is fully paid and non-assessable except, in each case above in this paragraph (f), as would not result in a Material Adverse Effect; (g)The Company has the corporate power and authority to execute and deliver the Agreement, the Securities, the Indenture and the Registration Rights Agreement referred to below, and to perform its obligations hereunder and thereunder; (h)This Agreement has been duly authorized, executed and delivered by the Company; (i) The registration rights agreement to be dated as of January 29, 2008 between the Company and the Purchasers (the “Registration Rights Agreement”) has been duly authorized and, when the Securities are offered and paid for pursuant to this Agreement, will have been duly executed and delivered by the Company and will constitute a valid and legally binding obligation of the Company, enforceable in accordance with its terms, except as the enforceability thereof may be subject to the effect of any bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and other laws of general applicability relating to or affecting creditors’ rights and to general principles of equity and public policy (regardless of whether enforcement is sought in a proceeding at law or in equity) and to the discretion of the court before which any proceeding may be brought; 3 (j) The Securities have been duly authorized and, when executed, issued and delivered pursuant to this Agreement will have been duly executed, authenticated, issued and delivered and will constitute valid and legally binding obligations of the Company entitled to the benefits provided by the indenture to be dated as of January 29, 2008 (the “Indenture”) between the Company and Wells Fargo Bank, National Association, as trustee (the “Trustee”), under which the Securities are to be issued; the Indenture has been duly authorized by the Company and, when executed and delivered by the Company and the Trustee, will constitute at the Time of Delivery a valid and legally binding instrument, enforceable against the Company in accordance with its terms, except as the enforceability thereof may be subject to the effect of any bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and other laws of general applicability relating to or affecting creditors’ rights and to general principles of equity and public policy (regardless of whether enforcement is sought in a proceeding at law or in equity) and to the discretion of the court before which any proceeding may be brought; the Securities, the Registration Rights Agreement and the Indenture will conform, in all material respects, to the descriptions thereof in the Pricing Disclosure Package and the Offering Memorandum; (k)The issue and sale of the Securities and the compliance by the Company with all of the provisions of the Securities, the Indenture, the Registration Rights Agreement and this Agreement and the consummation of the transactions herein and therein contemplated (i)will not conflict with or result in a breach or violation of any of the terms or provisions of, or constitute a default under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Company pursuant to, any indenture, mortgage, deed of trust, loan agreement or other agreement or instrument to which the Company or any of its subsidiaries is a party or by which the Company or any of its subsidiaries is bound or to which any of the property or assets of the Company or any of its subsidiaries is subject, nor will such action result in any violation of any order, rule or regulation of any court or governmental agency or body having jurisdiction over the Company or any of its subsidiaries or any of their properties, except for any such conflict, breach, violation or default which (A)would not, individually or in the aggregate, have a Material Adverse Effect, (B)would not impair the Company’s ability to perform its obligations hereunder or under the Securities or the Indenture and (C)would not have any material adverse effect upon the consummation of the transactions contemplated hereby and thereby, and (ii)will not result in any violation of the provisions of the Articles of Amalgamation or by-laws of the Company; and no consent, approval, filing, authorization, order, registration or qualification of or with any such court or governmental agency or body in the United States or Canada is required for the issue and sale of the Securities or the consummation by the Company of the transactions contemplated by this Agreement, the Registration Rights Agreement or the Indenture except (1)such as have been, or will be at the time of such issue and sale or the time of consummation of such transactions, obtained under the Act and the Trust Indenture Act; (2)such consents, approvals, filings, authorizations, registrations or qualifications as may be required under state securities or Blue Sky laws in connection with the purchase and distribution of the Securities by the Purchasers; (3)the conditional approval of the Toronto Stock Exchange of the listing of the Common Shares issuable upon conversion of the Securities; and (4)the delivery and filing of the Offering Memorandum and applicable reports of exempt distribution in Form 45-106F1 with the securities regulatory authorities in Canada; 4 (l) Other than as set forth in the Pricing Disclosure Package and the Offering Memorandum, there are no legal or governmental proceedings pending to which the Company or any of its subsidiaries is a party or of which any property of the Company or any of its subsidiaries is the subject, which, if determined adversely to the Company or any of its subsidiaries, would, individually or in the aggregate, have a Material Adverse Effect or which would materially and adversely affect the consummation of the transactions contemplated in this Agreement, the Indenture and the Registration Rights Agreement or the performance by the Company of its obligations hereunder and thereunder; and, to the best of the Company’s knowledge, no such proceedings are threatened or contemplated by governmental authorities or threatened by others; (m)Neither the Company nor any of its subsidiaries is in violation of its Articles of Incorporation, Articles of Amalgamation, by-laws, or analogous charter documents, or in violation of or in default in the performance or observance of any obligation, covenant or condition contained in any indenture, mortgage, deed of trust, loan agreement, lease or other agreement or instrument to which it is a party or by which it or any of its properties may be bound, except for any such violation or default which would not, individually or in the aggregate, have a Material Adverse Effect; (n)The Company is a “reporting issuer” (or equivalent) in each province of Canada and is not in default of any requirement under applicable Canadian securities laws except for any default which would not, individually or in the aggregate, have a Material Adverse Effect; there is no order, ruling or direction of any securities regulatory authority in Canada which would deny the benefit of an exemption otherwise provided for under applicable Canadian securities laws with respect to the distribution of the Securities and which is being relied upon by the Purchasers in connection with offers and sales of the Securities in Canada, and no proceedings which would reasonably be expected to result in any such order or ruling have been instituted or are pending or, to the knowledge of the Company, threatened; and no order, ruling or determination having the effect of suspending the sale or ceasing the trading of any securities of the Company has been issued or made by any securities regulatory authority in Canada or the Toronto Stock Exchange and is continuing in effect and no proceedings for that purpose have been instituted or are pending or, to the Company's knowledge, contemplated or threatened by any such authority; (o)The financial statements (including the notes thereto) incorporated by reference into the Pricing Disclosure Package and the Offering Memorandum present fairly the financial position of the Company and its consolidated subsidiaries at the dates indicated and the statement of operations, shareholders’ equity and cash flows of the Company and its consolidated subsidiaries for the periods specified; said financial statements have been prepared in conformity with generally accepted accounting principles in Canada (“Canadian GAAP”) applied on a consistent basis throughout the periods involved, unless otherwise noted, and the audited consolidated financial statements have been reconciled to generally accepted accounting principles in the United States.The selected summary consolidated financial information included in the Pricing Disclosure Package and the Offering Memorandum has been compiled on a basis consistent with the financial statements included in the Pricing Disclosure Package and the Offering Memorandum.The pro forma financial statements of the Company and its subsidiaries and the related notes thereto incorporated by reference in the Pricing Disclosure Package and the Offering Memorandum present fairly the information shown therein and the assumptions used in the preparation thereof are reasonable and the adjustments used therein are appropriate to give effect to the transactions and circumstances referred to therein; (p)The Company and its subsidiaries possess such permits, licenses, approvals, consents and other authorizations (collectively, “Governmental Licenses”) issued by the appropriate federal, state, provincial, local or foreign regulatory agencies or bodies necessary to conduct the business now operated by them, except where the failure so to possess would not, singly or in the aggregate, result in a Material Adverse Effect; the Company and its subsidiaries are in compliance with the terms and conditions of all such Governmental Licenses, except where the failure so to comply would not, singly or in the aggregate, result in a Material Adverse Effect; all of the Governmental Licenses are valid and in full force and effect, except where the invalidity of such Governmental Licenses or the failure of such Governmental Licenses to be in full force and effect would not, singly or in the aggregate, result in a Material Adverse Effect; and neither the Company nor any of its subsidiaries has received any notice of proceedings relating to the revocation or modification of any such Governmental Licenses which, singly or in the aggregate, if the subject of an unfavorable decision, ruling or finding, would result in a Material Adverse Effect; 5 (q)Except as described in the Pricing Disclosure Package and the Offering Memorandum and except such matters as would notresult in a Material Adverse Effect, (A) neither the Company nor any of its subsidiaries is in violation of any federal, state, provincial, local or foreign statute, law, rule, regulation, ordinance, legal code, or any legally binding judicial or administrative interpretation thereof, including any judicial or administrative order, consent, decree or judgment, relating to pollution or protection of the environment (including, without limitation, ambient air, surface water, groundwater, land surface or subsurface strata) or wildlife, including, without limitation, laws and regulations relating to the release or threatened release of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous substances, petroleum or petroleum products, asbestos-containing materials or mold (collectively, “Hazardous Materials”) or to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and its subsidiaries have all permits, authorizations and approvals required under any applicable Environmental Laws for the business as presently conducted and are each in substantial compliance with their requirements, (C) to the Company’s knowledge, there are no pending or threatened administrative, regulatory or judicial actions, suits, claims, liens, actions concerning any noncompliance or violation, investigations or adversarial legal proceedings pursuant to any Environmental Law against the Company or any of its subsidiaries and (D) there are no orders for clean-up or remediation, or actions, suits or proceedings by any private party or governmental body or agency, against or affecting the Company or any of its subsidiaries alleging releases of Hazardous Materials or any violation of Environmental Laws, except, in each case, as would not be expected to result in a Material Adverse Effect; (r)The Company or its subsidiary, as applicable, has good and valid title to all real property owned or leased by the Company and each of its subsidiaries, free and clear of all mortgages, liens, security interests, claims, restrictions or encumbrances of any kind except (a) as described in the Pricing Disclosure Package and the Offering Memorandum or (b) where any defect in or absence of such title would not, singly or in the aggregate, result in a Material Adverse Effect. (s)The statements set forth in the Pricing Disclosure Package under the captions “Description of Notes,” and “Description of Kinross Capital Structure”, insofar as they purport to constitute a summary of the terms of the Securities and the Common Shares, under the caption “Certain U.S. Federal Income Tax Consequences,”and under the caption “Plan of Distribution” insofar as they purport to describe the provisions of the laws and documents referred to therein, are accurate, complete and fair in all material respects; (t) Subject to, and taking into account, the qualifications, limitations, assumptions and considerations set forth therein, the statements set forth in the Offering Memorandum under the caption “Certain Canadian Federal Income Tax Considerations” accurately summarize the principal Canadian federal income tax considerations as of the date of the Offering Memorandum generally applicable to a holder of Securities who acquires Securities pursuant to the Offering Memorandum as described therein; 6 (u)The Company is not and, after giving effect to the offering and sale of the Securities and the application of the proceeds thereof, will not be an “investment company”, as such term is defined in the Investment Company Act of 1940, as amended (the “Investment Company Act”); (v)When the Securities are issued and delivered pursuant to this Agreement, the Securities will not be of the same class (within the meaning of Rule 144A under the Act) as securities which are listed on a national securities exchange registered under Section 6 of the Exchange Act or quoted in a United States automated inter-dealer quotation system; (w)The Company is subject to Section 13 or 15(d) of the Exchange Act; (x) Neither the Company, its “affiliates” (as defined in Rule 405 under the Act) nor any person acting on its or their behalf has offered or sold, or will offer or sell, the Securities by means of any general solicitation or general advertising within the meaning of Rule 502(c) under the Act; (y)Within the preceding six months, none of the Company, its affiliates or any other person acting on its or their behalf has solicited any offer to buy, offered or sold to any person any Securities, or any securities of the same or a similar class as the Securities, other than Securities offered or sold to the Purchasers hereunder.The Company will take reasonable precautions designed to insure that any offer or sale, direct or indirect, in the United States of any Securities or any substantially similar security issued by the Company, within six months subsequent to the date on which the distribution of the Securities has been completed (as notified to the Company by the Representatives), is made under restrictions and other circumstances reasonably designed not to affect the status of the offer and sale of the Securities in the United States contemplated by this Agreement as transactions exempt from the registration provisions of the Act; (z)(i) KPMG LLP, who have certified certain financial statements of the Company and their subsidiaries and have audited the Company’s management’s assessment of the Company’s internal control over financial reporting are independent public accountants and (ii) Deloitte & Touche LLP, who have certified certain financial statements of the Company and their subsidiaries were at the time of such certification independent public accountants, in each case as required by the Act and the rules and regulations of the Commission thereunder; (aa) The Company maintains a system of internal control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act) that complies with the requirements of the Exchange Act and has been designed by the Company’s principal executive officer and principal financial officer, or under their supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles in Canada.Management of the Company assessed internal control over financial reporting of the Company as of December 31, 2006 and concluded internal control over financial reporting was effective as of such date.The Company is not aware of any material weaknesses in its internal control over financial reporting; (bb) Except as disclosed in the Pricing Disclosure Package and the Offering Memorandum, since the date of the latest audited financial statements included or incorporated by reference in the Pricing Disclosure Package, there has been no change in the Company’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting; 7 (cc) The Company maintains disclosure controls and procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act) that comply with the requirements of the Exchange Act; such disclosure controls and procedures have been designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the Company’s management and such disclosure controls and procedures were effective as of December 31, 2006; (dd) Neither the Company nor any of its affiliates has taken, nor will the Company or any affiliate take, directly or indirectly, any action which is designed to or which has constituted, or which might reasonably be expected to cause or result in, the stabilization or manipulation of the price of any security of the Company in connection with the offering of the Securities; (ee) With respect to information set forth or incorporated by reference in the Pricing Disclosure Package and the Offering Memorandum: (i) information relating to the Company's estimates of mineral reserves and mineral resources as at the date they were prepared has been reviewed and verified by the Company or independent consultants to the Company as being consistent with the Company's mineral reserve and mineral resource estimates as at the date they were prepared; (ii) the mineral reserve and mineral resource estimates have been prepared in accordance with National Instrument 43-101 - "Standards of Disclosure for Mineral Projects" by or under the supervision of a qualified person as defined therein; and (iii) the methods used in estimating the Company's mineral reserves and mineral resources are in accordance with accepted mineral reserve and mineral resource estimation practices; (ff) Neither the Company nor, to the knowledge of the Company, any director, officer, agent, employee, affiliate or other person acting on behalf of the Company or any of its subsidiaries is aware of or has taken any action, directly or indirectly, that violates in any material respect the Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations thereunder; and (gg) Neither the Company nor, to the knowledge of the Company, any director, officer, agent, employee, affiliate or person acting on behalf of the Company is currently subject to any United States sanctions administered by the Office of Foreign Assets Control of the United States Treasury Department (“OFAC”); and the Company will not knowingly directly or indirectly use the proceeds of the offering, or knowingly lend, contribute or otherwise make available such proceeds to any subsidiary, joint venture partner or other person or entity, for the purpose of financing the activities of any person currently subject to any United States sanctions administered by OFAC. 2.
